IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                     Assigned on Briefs July 25, 2012 at Knoxville

               STATE OF TENNESSEE v. MAURICIO MORALES

                 Appeal from the Criminal Court for Davidson County
                     No. 2009-D-3011     Monte Watkins, Judge




                 No. M2010-01236-CCA-R3-CD - Filed August 29, 2012


The defendant, Mauricio Morales, appeals his Davidson County Criminal Court jury
convictions of three counts of rape of a child, one count of aggravated sexual battery, and one
count of aggravated burglary, claiming that the evidence was insufficient to support his
convictions, that the trial court erred by admitting certain evidence, that the trial court erred
in its instructions to the jury, and that the 100-year effective sentence is excessive.
Discerning no error, we affirm the judgments of the trial court.

            Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER and R OGER A. P AGE, JJ., joined.

Ashley Preston (on appeal) and Joseph Davidow (at trial), Nashville, Tennessee, for the
appellant, Mauricio Morales.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Assistant Attorney
General; Victor S. Johnson III, District Attorney General; and Roger Moore and Sharon
Reddick, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                          OPINION

               A Davidson County Criminal Court jury convicted the defendant of three
counts of rape of a child, one count of aggravated sexual battery, and one count of aggravated
burglary for breaking into the home of Lenae Burton and sexually assaulting her 10-year-old
daughter, N.W.1

               At trial, N.W. testified that she was born on July 17, 1998, and that in April
2009 she lived with her mother, Lenae Burton, in a Nashville townhouse. The victim
testified that at that time, she took a dance class after school and that her team had been
practicing for a show to take place in April 2009. The night before the big show, she had
fallen asleep in her bedroom while watching “Sponge Bob Square Pants.” She said that she
awoke sometime between 3:30 and 4:30 a.m. and “saw a man staring down at [her] and then
he was holding [her] pink leggings and [her] white sweatshirt.” When she tried to get up, the
man “ran to the bed” and “put his hand over [her] mouth.” The man, whom she had never
seen before that night, removed his clothes and then removed the victim’s clothes. The
victim testified, “And then he started to get on top of me and do things to me that I did not
like.”

               The victim testified that although it was dark outside, she was able to see the
man because her bedside lamp was on. The victim said the man told her to be quiet. Despite
this warning, the victim said that she tried to scream to wake her mother, but the man put his
hand over her mouth again. She said that she had difficulty breathing because the man was
on top of her and “was really heavy.” The man then “put his private part to [her]” private
part, which “kind of hurt.” She said that he “kept forcing it” until his private part went inside
hers.

                The victim testified that the man tried to force his private part into her mouth,
but it did not go inside her mouth. She said that he then “tried to like push it in.” She said
that the defendant also “kept licking [her] all over,” including her private part. She testified
that he tried to make her grab his private part, but she refused. He then forced her to rub his
penis. She said, “He just kept bring[ing] it back and forth with my hand and I let go.” The
victim recalled that the defendant eventually ejaculated while “grabbing his private part” and
“making noises.” The first time, the ejaculate “went on the ground,” and the second time,
“it went on [her] chest.” The man told her that his name was Alexander, and when she asked
if he believed in God, he said, “No.” She said that she cried during the entire encounter and
that her “private part, that was all that hurt, and between my legs.” The man told her that he
knew her mother and that her mother had told him to rape her. The victim said that when she
told the man that her grandparents would be there in 15 minutes, “he told [her] 15 more
minutes and then he finally got off [her] and he put his clothes on . . . . and he opened [the]
door, he put the clothes on [her] and he told [her] to go to bed.” She thought he had gone
into her mother’s room, so she did not move.



       1
           As is the policy of this court, we refer to the minor victim only by her initials.

                                                       -2-
               The victim identified the parts of the body she meant when saying “private
parts” on a drawing. She said the man was wearing “a button down white shirt and jeans and
some black and white kind of sport shoes, soccer shoes and under that he had a soccer jersey
and soccer shorts.” She “told the police that he was Hispanic and he had black hair and he
had a small like thin mustache and thin eye brows.” The victim recalled that the man spoke
with a Spanish accent and that he “smelled like liquor and like some kind of peach fruit.”
She identified the defendant in court as her attacker.

              The victim testified that when her mother got up the following morning, she
got up and asked her mother who “Alexander” was. When her mother said, “Who?,” the
victim told her that a man named Alexander “came in [her] room and he took off all [her]
clothes and raped [her].” Her mother first told her that she probably just had a nightmare and
that she should get ready for the dance show. The victim said that her mother thought she
had had a nightmare because she had been having recurring nightmares since being sexually
abused two years earlier. She said that the perpetrator of the earlier offenses had been
charged and had pleaded guilty. The victim said that she did as her mother told her, and then
they went to the dance show.

              She spent that night with her father, and she told him what had happened the
night before. The following morning, her father took her back to her mother’s house, and
a police officer came to talk to her. She then went to the hospital, where she got “a check
up and shots.”

               The victim’s mother, Lenae Burton, testified that in April 2009 she lived in a
two bedroom townhouse in Nashville with the victim. Both she and the victim went to bed
on Friday April 24, 2009, at approximately 10:00 p.m. with their respective televisions on,
as was their habit. She said that she checked to make sure that the front and patio doors were
locked before going to bed.

                The next morning, the victim came to her “and she looked frantic and she said,
mom, there was some man in my room last night. He said that he knew you and it was a man
in my room and he got on top of me.” She said that she asked the victim if she had had a
nightmare. She looked around the house, and noticed for the first time that she had failed to
close the first floor windows that she had cracked to take advantage of the breeze the night
before. Nothing in the house appeared to have been disturbed, so she assumed that the victim
had had a nightmare about the previous sexual abuse.

               Ms. Burton testified that they got ready and went to the dance show. After the
performance, the victim left to go with her father but expressed concern that her mother was
returning to their residence alone. Because of the victim’s concern, Ms. Burton decided to

                                             -3-
investigate further when she returned home. She soon discovered that the screen was missing
from the window on the first floor. She said she found the screen “on the other side of the
house folded up.” She said that the victim’s bedroom was the first at the top of the stairs and
that her door bore a picture of the victim.

               When she discovered the missing screen, she called police. An officer came
to make an initial report, and more officers came on the following day to speak to the victim.
Ms. Burton called the victim’s father, Booker Warren, and told him what had happened. He
expressed concern that she not be in the home alone, so he arranged for someone to come to
his house to stay with the victim, who was already asleep, and he went to Ms. Burton’s home.
Ms. Burton said that during the night, Mr. Warren, who slept on the couch, called her to
come downstairs and told her to call police while he went outside to investigate a suspicious
noise. At that point, Ms. Burton saw that a screen on a window on the back side of her
townhouse had been ripped. She said that that screen was not ripped when she examined the
exterior of the home earlier in the day. Around that same time, Mr. Warren saw a man on
the back patio.

               The next morning, Ms. Burton placed all of the victim’s clothing and bedding
into a bag. At the direction of police, she took the victim to the hospital for an examination.
She agreed to have the victim treated with “HIV preventative drugs.” She said that she did
not give the defendant permission to enter her home.

                During cross-examination, Ms. Burton acknowledged that she waited several
hours to contact police, saying she had to “process” the information. She said that she closed
the first floor windows before going to the dance show, but she did not notice the missing
screen until she checked the perimeter of the home when she returned that afternoon. She
did not thoroughly examine the victim’s body that morning and just looked for obvious
injuries. She conceded that she did not directly hand the bagged items to police but left them
in the victim’s room for the police to take while she went to the hospital with the victim. She
did not give the items to Mr. Warren.

              During redirect examination, she said that when she found the bent screen on
the ground, she “opened the screen to see if that was the screen for [her] window.” She then
brought the screen inside.

              The victim’s father, Booker Warren, testified that the victim first told him that
something had happened after they returned to his home following her dance competition.
He said that she became distraught when he wanted to leave to get food, and when he asked
what was wrong, “she said she had, she thinks she had a dream, but she don’t think it was a
dream. She said a bad dream, but she don’t think it was [a] dream.” He took her into another

                                              -4-
room for privacy, and she told him that a man had come into her room, “kind of talked to her,
told her her mom said it was okay. Said he told her to do some, do certain things to him and
. . . . then she used the words, he went inside me.” He telephoned the victim’s mother and
then asked his sister, who lived nearby, to come stay with the victim while he went to Ms.
Burton’s home.

              Mr. Warren testified that he decided to stay the night with Ms. Burton after she
told him she had found the front window screen gone. He said that he slept on the couch,
which gave him a view through the back door of Ms. Burton’s home. As he slept, he heard
a whistling noise. He also heard a tapping noise and saw a person “[i]n the middle of the
sliding doors.” He raised himself from the couch, located his cellular telephone and pocket
knife, and then “raised up and whoever the individual was . . . took off.” He said that the
individual was a short man wearing “a wife beater” and with “[c]urls and like a, maybe a
Mexican or white complexion with either a good tan or dirty.” He said that the defendant
appeared to be the same height as the individual that he had seen but that the defendant’s
shoulders appeared bigger than those of the man. He said that it appeared to him that the
man went toward a neighboring apartment complex.

                Metropolitan Nashville Police Department (“Metro”) Officer Melissa Johnson
testified that she interviewed Ms. Burton and Mr. Warren on April 26, 2009. Based upon the
information she collected, the suspect Mr. Warren saw went toward the Turtle Creek
apartment complex, which she described as a 10 to 15 minute walk from the victim’s
residence. She said that a chain link fence separated the properties, but “as long as the
apartments have been there, . . . there [have been] holes in the fences that have been cut
through.” Following her interview, she contacted the crime scene investigation unit to come
to the scene.

               During cross-examination, Officer Johnson testified that the majority of those
living in the Turtle Creek apartments were Hispanic. She was present when the crime scene
investigator took the items that had already been bagged by Ms. Burton into evidence.

                Pediatric Nurse Practitioner Sue Ross testified that she performed a forensic
pediatric examination on the victim. She said that the victim’s “anogenital” examination
“revealed a couple of very mild injuries,” which she described as “a couple of petechia right
at the urethral opening” and “an abrasion slash petechial lesion on the hymen.” She said that
the injuries were “consistent with penetrating injury.” Ms. Ross performed a “rape kit” on
the victim and suggested to Ms. Burton that the victim begin prophylactic treatment for HIV
infection.

              Metro Officer Tim Matthews, a member of the identification section

                                             -5-
responsible for the collection and documentation of evidence, testified that when he arrived
on the scene to collect the evidence in this case, Mr. Warren was the only person present.
Officer Matthews photographed the scene and collected the screen and items bagged by Ms.
Burton. He took fingerprints from the screen, but examination revealed that they belonged
to Ms. Burton. Officer Matthews testified that Mr. Warren showed him two white garbage
bags. He said that Mr. Warren told him that “one bag contained his daughter’s clothing that
she was wearing at the time of the assault and one bag contained sheets from her bed that she
was on when the assault occurred.” Officer Matthews said that he tagged the bags but did
not inventory them. He turned the evidence into the property room “for safe keeping.” He
did not go into the victim’s bedroom.

               Metro Detective David Elliot testified that he met the victim and Ms. Burton
at the hospital and spoke with Ms. Burton at that time. He arranged for the victim to be
interviewed later. He then took the rape kit from Ms. Ross after it was completed and placed
it into the property room in a locker because no officer was on duty.

               Davidson County District Attorney’s Office Investigator David Zoccola
testified that he obtained a search warrant to take swabs of the defendant’s cheeks for
deoxyribonucleic acid (“DNA”) testing. He then located the defendant in Nashville and
obtained the swabs by opening the sterile package and having the defendant swab the inside
of his cheeks. The defendant then placed the swabs inside a sterile envelope.

             Metro Detective Brian Doersam testified that he took the envelope containing
the cheek swabs from the defendant to the Tennessee Bureau of Investigation (“TBI”) for
testing.

              Metro Detective Jeff Wiser testified that he knew the victim because he “had
investigated a case in ‘07 that was a fondling case that she had disclosed.” That case was
resolved by guilty plea. Detective Wiser said that he took the bags containing the items
collected by Ms. Burton to the TBI for testing. In addition, Detective Wiser interviewed the
defendant, and the defendant told him that in April 2009 he was living in the Turtle Creek
Apartments.

            TBI Special Agent and Forensic Scientist Brandley Everett testified that he
created a DNA profile using the swabs from the defendant’s cheek.

               Former TBI Special Agent and Forensic Scientist Laura Lee Staples testified
that she examined the contents of the rape kit performed on the victim and created a DNA
profile using the known sample, in this case the victim’s blood. Ms. Staples did not find the
presence of semen on the victim’s labial swabs but did find evidence indicative of the

                                             -6-
presence of saliva. She said that she examined the items contained in the bags prepared by
Ms. Burton with the exception of the mattress pad. The clothing was negative for the
presence of semen, but Ms. Staples found semen on “a couple of areas” on the victim’s
sheet” and tested “two separate areas on separate ends of the sheet.” She was able to obtain
a DNA profile from the sperm that she isolated on the cuttings. That profile matched the
defendant.

               At the conclusion of this proof, the State read the following election of offenses
to the jury:

               Count one, rape of a child, refers to the testimony that       the
               Defendant penetrated [N.W.’s] genitals with his penis.
               Count two, rape of a child, refers to the testimony that       the
               Defendant made [N.W.] perform fellatio on him.
               Count three, rape of a child, refers to the testimony that     the
               Defendant cunnilingus on [N.W.].
               Count four, aggravated sexual battery, refers to proof that    the
               Defendant required [N.W.] to touch his penis.

              The State rested, and based upon the proof presented, the jury convicted the
defendant as charged of three counts of rape of a child, one count of aggravated sexual
battery, and one count of aggravated burglary.

                  Following a sentencing hearing, the trial court imposed sentences of 30 years
for each conviction of rape of a child, 10 years for the conviction of aggravated sexual
battery, and four and a half years for the conviction of aggravated burglary. The court
ordered the convictions of child rape and aggravated sexual battery to be served
consecutively, for a total effective sentence of 100 years’ incarceration. By operation of law,
the release eligibility on the 100-year sentence is 100 percent. See T.C.A. § 39-13-523(b)
(“Notwithstanding any other law to the contrary, a child sexual predator, multiple rapist or
a child rapist shall be required to serve the entire sentence imposed by the court undiminished
by any sentence reduction credits the person may be eligible for or earn.”); § 40-35-501(i)(1),
(i)(2)(H) (“There shall be no release eligibility for a person committing [aggravated sexual
battery] . . . . The person shall serve one hundred percent (100%) of the sentence imposed by
the court less sentence credits earned and retained.”).

              Following the denial of his timely motion for new trial, the defendant filed a
timely notice of appeal. In this appeal, he challenges the sufficiency of the convicting
evidence, the admission of DNA evidence, the jury instructions provided to the jury, and the
sentence imposed by the trial court.

                                               -7-
                                        I. Sufficiency

              The defendant first asserts that the evidence was insufficient to support his
convictions. He concedes that the DNA evidence tied the defendant to the crimes, but he
claims that he “strongly challenge[s]” the DNA evidence and that “[w]ithout the suspect
DNA evidence there is only tenuous evidence connecting” him to the offenses. The State
contends that the evidence supports the convictions.

                We review the defendant’s claim mindful that our standard of review is
whether, after considering the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324 (1979); State v.
Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). “[D]irect and circumstantial
evidence should be treated the same when weighing the sufficiency of such evidence.” State
v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011).

               When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact.
Winters, 137 S.W.3d at 655. Questions concerning the credibility of the witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are
resolved by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Significantly, this court must afford the State the strongest legitimate view of the evidence
contained in the record as well as all reasonable and legitimate inferences which may be
drawn from the evidence. Id.

               Rape of a child is defined as the “unlawful sexual penetration of a victim by
the defendant or the defendant by a victim, if the victim is more than three (3) years of age
but less than thirteen (13) years of age.” T.C.A. § 39-13-522(a). “Sexual penetration” is
defined as “sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion,
however slight, of any part of a person’s body or of any object into the genital or anal
openings of the victim’s, the defendant’s, or any other person’s body, but emission of semen
is not required.” Id. § 39-13-501(7).

                  Aggravated sexual battery, as relevant to this case, is the “unlawful sexual
contact with a victim by the defendant or the defendant by a victim [when] . . . [t]he victim
is less than thirteen (13) years of age.” Id. § 39-13-504(a)(4). “Sexual contact” is “the
intentional touching of the victim’s, the defendant’s, or any other person’s intimate parts, .
. . if that intentional touching can be reasonably construed as being for the purpose of sexual
arousal or gratification.” Id. § 39-13-501(6). Additionally, “‘[i]ntimate parts’ includes the
primary genital area, groin, inner thigh, buttock or breast of a human being.” Id. §

                                              -8-
39-13-501(2).

                 “Aggravated burglary is burglary of a habitation as defined in §§ 39-14-401
and 39-14-402.” Id. § 39-13-403(a). Burglary, as is applicable in this case, is committed
when a person “without the effective consent of the property owner . . . [e]nters a building
. . . with the intent to commit a felony.” Id. § 39-14-402(a)(1).

               The evidence adduced at trial overwhelmingly supports each of the defendant’s
five convictions. The victim testified that a man she did not know came into her room and
forced her to perform various sexual acts. He penetrated her vagina with his penis and
tongue and forced her to perform fellatio on him. Forensic DNA testing established beyond
a reasonable doubt that the defendant was the perpetrator. That the defendant challenges the
admissibility of the DNA evidence is irrelevant to our consideration of the sufficiency of the
evidence. See State v. Longstreet, 619 S.W.2d 97, 100-01 (Tenn. 1981) (holding that even
inadmissible evidence goes into a calculation of the sufficiency of the evidence). The
victim’s mother testified that a screen was missing from her front window and that the
defendant did not have permission to enter her home. The defendant is not entitled to relief
on this issue.

                                     II. DNA Evidence

               The defendant challenges the admission of the DNA evidence, claiming that
the State failed to establish a complete chain of custody. In a related claim, he asserts that
the admission of the DNA evidence violated his right to confront the witnesses against him.

                                    A. Chain of Custody

               “Whether the requisite chain of custody has been established to justify
admission . . . is ‘a matter committed to the discretion of the trial judge and [t]his
determination will not be overturned in the absence of a clearly mistaken exercise thereof.’”
Davis v. Shelby County Sheriff’s Dep’t, 278 S.W.3d 256, 267 (Tenn. 2009) (quoting Shell v.
Law, 935 S.W.2d 402, 409 (Tenn. Ct. App. 1996)). Accordingly, this court will not reverse
the trial court’s ruling on the chain of custody “unless the trial court ‘applied an incorrect
legal standard, or reached a decision which is against logic or reasoning that caused an
injustice to the party complaining.’” State v. Cannon, 254 S.W.3d 287, 295 (Tenn. 2008)
(quoting State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)).

              Although “it is ‘well-established that as a condition precedent to the
introduction of tangible evidence, a witness must be able to identify the evidence or establish
an unbroken chain of custody,’” Cannon, 254 S.W.3d at 296 (quoting State v. Scott, 33

                                              -9-
S.W.3d 746, 760 (Tenn. 2000)), the general rule “does not require that the identity of tangible
evidence be proven beyond all possibility of doubt,” id. The State need not “call all of the
witnesses who handled the item.” Id. (citing State v. Johnson, 673 S.W.2d 877, 881 (Tenn.
Crim. App. 1984)). So long as the State can “reasonably establish the identity and integrity
of the evidence, the trial court should admit the item into evidence.” Id.

              In this case, the record establishes that cheek swabs were taken from the
defendant while he was incarcerated and that the swabs were sent to the TBI, where the DNA
contained on the swabs was used to prepare a DNA profile for the defendant. The victim’s
mother testified that she bagged the victim’s bedding after telephoning police, and other
witness testimony established that the bedding was transported first to the Metro property
room and then to the TBI for forensic testing. The DNA profile created from semen on
cutting’s from the victim’s bed sheets matched exactly the profile created from the cheek
swabs taken from the defendant. We perceive no gap in the chain of custody that might call
into question the integrity of this evidence.

                                         B. Confrontation

               In a somewhat confusing argument, the defendant contends that “the chain of
evidence that led to the cheek swabs of [the defendant] began not with the cheek swabs
themselves, but rather with a CODIS database hit on [the defendant] out of the state of Texas
and the subsequent certificate issued by Texas.”2 He then claims that because such a
certificate is inadmissible as violative of his confrontation rights, the chain of custody
becomes somehow insufficient.

                In our view, the defendant has failed to preserve this issue for appellate review.
Although the defendant lodged a contemporaneous objection to the admission of DNA
evidence linking the defendant to the crimes on the same basis as that raised on appeal,
asserting that the defendant was only developed as a suspect on the basis of the CODIS “hit,”
there is no proof in the record to support this assertion. In addition, the CODIS report is not
included in the record. Under these circumstances, review of this issue is impossible.

               Moreover, we fail to see how the admissibility of the CODIS report bears upon
the chain of custody established by the State. It does not matter to the chain of custody how
the defendant was developed as a suspect. The fact is that he became a suspect, and


       2
         “CODIS is the acronym for the ‘Combined DNA Index System’ and is the generic term used to
describe the FBI’s program of support for criminal justice DNA databases as well as the software used to
run these databases.”        Federal Bureau of Investigation, CODIS and DNA Factsheet,
http://www.fbi.gov/about-us/lab/codis/codis-and-ndis-fact-sheet.

                                                 -10-
subsequent DNA testing established his culpability as the perpetrator. Additionally, the State
did not seek to admit any information that was violative of the defendant’s constitutional
rights.

                                    III. Jury Instructions

              The defendant next contends that the trial court erred by providing the
definitions of fellatio and cunnilingus in its instructions to the jury because they “were
misleading to the jury, and contributed to confusing the jury with regard to the elements of
penetration.” The State asserts that the instructions were appropriate.

               An accused’s constitutional right to trial by jury, see U.S. Const. amend VI;
Tenn. Const. art. 1, § 6, encompasses a right to a correct and complete charge of the law, see
State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990). The trial court has a duty “to give a
complete charge of the law applicable to the facts of a case.” State v. Harbison, 704 S.W.2d
314, 319 (Tenn. 1986); see Teel, 793 S.W.2d at 249; see also Tenn. R. Crim. P. 30.

              The legal accuracy of the trial court’s instructions is a question of law subject
to de novo review. See Troup v. Fischer Steel Corp., 236 S.W.3d 143, 149 (Tenn. 2007).
The propriety of a given instruction is a mixed question of law and fact to be reviewed de
novo with a presumption of correctness. Carpenter v. State, 126 S.W.3d 879, 892 (Tenn.
2004); State v. Smiley, 38 S.W.3d 521, 524 (Tenn. 2001).

             The trial court provided the following definitions in its instructions to the jury
regarding unlawful sexual penetration:

              Cunnilingus means a sex act accomplished by placing the mouth
              or tongue on or in the vagina or female genitalia of another.

              Fellatio means a sex act accomplished with the male sex organ
              and the mouth or lips of another. Intrusion into the alleged
              victim’s mouth is not required.

Although the defendant complains that the instructions were misleading, he does not support
his argument with citation to any authority that would indicate that the instructions given
were incorrect. The definitions were a correct statement of the law, see, e.g., State v.
Marcum, 109 S.W.3d 300, 304 (Tenn. 2003), and, as such, the defendant cannot be heard to
complain.




                                             -11-
                                       IV. Sentencing

              The defendant complains that the trial court erred by imposing an enhanced
sentence in the absence of a notice seeking enhanced punishment filed by the State and that
the trial court erred by imposing consecutive sentences. The State contends that the
defendant did not receive an enhanced sentence for which notice was required and that the
record supports the imposition of consecutive sentences.

               When considering challenges to the length and manner of service of a sentence
this court conducts a de novo review with a presumption that the determinations of the trial
court are correct. T.C.A. § 40-35-401(d) (2006). This presumption, however, “is
conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d
166, 169 (Tenn. 1991). The appealing party, in this case the defendant, bears the burden of
establishing impropriety in the sentence. T.C.A. § 40-35-401, Sentencing Comm’n
Comments; see also Ashby, 823 S.W.2d at 169. If our review of the sentence establishes that
the trial court gave due consideration to the appropriate factors and principles which are
relevant to sentencing under the Act, and “that the trial court’s findings of fact . . . are
adequately supported in the record, then we may not disturb the sentence even if we would
have preferred a different result.” State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App.
1991). Since the 2005 revisions to our sentencing act rendered enhancement and mitigating
factors advisory, appellate review does not extend to the weight afforded mitigating and
enhancement factors by the trial court. State v. Carter, 254 S.W.3d 335, 345-46 (Tenn.
2008). In the event the record fails to demonstrate the required consideration by the trial
court, appellate review of the sentence is purely de novo. Ashby, 823 S.W.2d at 169.

              In making its sentencing decision, the trial court was required to consider:

              (1) The evidence, if any, received at the trial and the sentencing
              hearing;

              (2) The presentence report;

              (3) The principles of sentencing and arguments as to sentencing
              alternatives;

              (4) The nature and characteristics of the criminal conduct
              involved;

              (5) Evidence and information offered by the parties on the

                                             -12-
              mitigating and enhancement factors set out in §§ 40-35-113 and
              40-35-114;

              (6) Any statistical information provided by the administrative
              office of the courts as to sentencing practices for similar
              offenses in Tennessee; and

              (7) Any statement the defendant wishes to make in the
              defendant’s own behalf about sentencing.

T.C.A. § 40-35-210(b). The trial court should also consider “[t]he potential or lack of
potential for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” Id. § 40-35-103(5).

                          A. Notice Seeking Enhanced Punishment

              Code section 40-35-202 provides:

              If the district attorney general believes that a defendant should
              be sentenced as a multiple, persistent or career offender, the
              district attorney general shall file a statement thereof with the
              court and defense counsel not less than ten (10) days before trial
              or acceptance of a guilty plea; provided, that notice may be
              waived by the defendant in writing with the consent of the
              district attorney general and the court accepting the plea. The
              statement, which shall not be made known to the jury
              determining the guilt or innocence of the defendant on the
              primary offense, must set forth the nature of the prior felony
              convictions, the dates of the convictions and the identity of the
              courts of the convictions. The original or certified copy of the
              court record of any prior felony conviction, bearing the same
              name as that by which the defendant is charged in the primary
              offense, is prima facie evidence that the defendant named in the
              record is the same as the defendant before the court, and is
              prima facie evidence of the facts set out in the record.

T.C.A. § 40-35-202(a).

            The record clearly establishes that the State did not file a notice seeking
enhanced punishment because it was not seeking enhanced punishment. Furthermore, the

                                              -13-
defendant did not receive enhanced punishment and was given a Range I sentence on each
count. The defendant is not entitled to relief on this issue.

                                B. Consecutive Sentencing

               The defendant contends that the trial court erred by imposing consecutive
sentences because the court was “not detailed in its specific findings regarding why it
imposed consecutive sentences on every count.” This issue is completely without merit. The
trial court meticulously detailed the reasons for imposing consecutive sentences, that the
defendant stood convicted of four sexual offenses against the minor victim, specifically
finding that consecutive sentences were reasonably related to the severity of the offenses and
necessary to protect society from the defendant, whom the court found to be a dangerous
offender.

               The record supports the imposition of consecutive sentences on the basis of the
defendant’s being convicted of three child rapes and one aggravated sexual battery against
the same minor victim. See T.C.A. § 40-35-115(b)(5) (“The defendant is convicted of two
(2) or more statutory offenses involving sexual abuse of a minor with consideration of the
aggravating circumstances arising from the relationship between the defendant and victim
or victims, the time span of defendant’s undetected sexual activity, the nature and scope of
the sexual acts and the extent of the residual, physical and mental damage to the victim or
victims[.]”).

              Accordingly, the judgments of the trial court are affirmed.


                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                             -14-